UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2014 Advanced Photonix, Inc. (Exact Name of Registrant as specified in its Charter) Delaware 1-11056 33-0325826 State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2925 Boardwalk Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (734) 864-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition . The information in this Item 2.02 of this Current Report is also being furnished under Item 7.01 - “Regulation FD Disclosure” of Form 8-K. Such information, including the exhibits attached hereto, is furnished pursuant to Item 2.02 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended (the “ Securities Act ”), or the Exchange Act regardless of any general incorporation language in such filing. On August 11, 2014, Advanced Photonix, Inc. (the “ Company ”) issued a press release announcing its financial results for the quarter ended June 27, 2014. The text of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 7.01. Regulation FD Disclosure . The information in this Item 7.01 of this Current Report is also being furnished under Item 2.02 - “Results of Operations and Financial Condition” of Form 8-K. Such information, including the exhibits attached hereto, is furnished pursuant to Item 7.01 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that Section. The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act regardless of any general incorporation language in such filing. On August 11, 2014, the Company issued a press release announcing its financial results for the quarter ended June 27, 2014. The text of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 . Financial Statements and Exhibits. (d) Exhibits Exhibit Number Exhibit Advanced Photonix, Inc. press release issued August 11, 2014.* *This exhibit is intended to be furnished and shall not be deemed “filed” for purposes of the Exchange Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED PHOTONIX, INC. By: /s/ Jeff Anderson Jeff Anderson, Chief Financial Officer Dated: August 11, 2014 EXHIBIT INDEX Exhibit Number Exhibit Advanced Photonix, Inc. press release issued August 11, 2014. *This exhibit is intended to be furnished and shall not be deemed “filed” for purposes of the Exchange Act.
